Title: From John Adams to Louisa Catherine Johnson Adams, 27 April 1820
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter—
Montezillo April 27th. 1820—

I have received your Journal to the 22d March—and have read them with so much delight—that I long to receive those that are to come as far as the present day—
Before I proceed to any other topic, I here comply with Mr Adams request—and inclose the Seal of his Mothers Arms—By the Greyhound for the Crest—and the Birds, I conclude her ancesters were Country squires and Sportsmen—whether the birds are Wood-Cocks, Snipes, Plovers, Grouse, Yellow-legs, Martins, Pigeons, Quails, Partridges or Turtle Doves, I know not—but the Volume which contains a collection of all the arms; I suppose explains these great Mysteries—
I have no news of a private nature except the death of Sir John Wentworth—my friend of 70 years standing—I have but one Classmate left alive—and that is the Honble. David Sewall of York—In spite of Political and National Alienations which I find do not reach the heart—I feel the death of Wentworth—as I should a Brother.
I am impatient to read your remarks upon the news from Spain which lead us to believe, I hope not fallaciously, a great revolution in that Kingdom; the fanaticism and the despotism of that Peninsula has been the disgrace of human Nature for so long a time that I feel uncommon exultation at the hope of seeing it demolished and obliterated—What effect will this news have upon the negotiations at Washington—what do you think of the occurrences in france—are they seriously disposed to revive the letters de cachet and rebuild the Bastile
Have you seen the Translation of De Pradt by your friend and fellow passenger Mr Otis—It is a useful and curious Book, I rejoice in the recovery of my dear Charles’s—and hope you will bring with you in your Visit to Montezillo—which must be as soon as possible after the rising of Congress—
So prays your affectionate Father
John Adams